         Case 1:20-cv-01630-JEB Document 11 Filed 06/22/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


WHITMAN-WALKER CLINIC, INC., et al.,

                       Plaintiffs,

               v.                                  Case No. 1:20-cv-01630

 U.S. DEPARTMENT OF HEALTH AND
 HUMAN SERVICES, et al.,

                       Defendants.


                     FED. R. CIV. P. 7.1 DISCLOSURE STATEMENT

       Whitman-Walker Clinic, Inc. d/b/a Whitman-Walker Health, by and through counsel of

record, hereby states as follows: Whitman-Walker Clinic, Inc. is a non-profit corporation that

does not have a parent corporation. No publicly held corporation owns 10% or more of its stock.

Dated: June 22, 2020                                Respectfully submitted,

                                                    By: /s/ Johanna Dennehy
                                                    JOHANNA DENNEHY
                                                    (D.C. Bar No. 1008090)
                                                    jdennehy@steptoe.com
                                                    STEPTOE & JOHNSON LLP
                                                    1330 Connecticut Avenue NW
                                                    Washington, DC 20036
                                                    Phone: (202) 429-3000
                                                    Fax: (202) 429-3902

                                                    Attorney of Record for Whitman-Walker
                                                    Clinic, Inc.
          Case 1:20-cv-01630-JEB Document 11 Filed 06/22/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       This is to certify that on the 22nd day of June, 2020, the foregoing was electronically filed

with the Clerk of Court using the Court’s CM/ECF system that will automatically send email

notification of such filing to all counsel of record and a copy of the foregoing was mailed,

postage pre-paid to:

               U.S. Department of Health and Human Services
               Hubert H. Humphrey Building
               200 Independence Avenue SW
               Washington, D.C. 20201

               Alex M. Azar II
               United States Secretary of Health and Human Services
               U.S. Department of Health and Human Services
               Hubert H. Humphrey Building
               200 Independence Avenue SW
               Room 120F
               Washington, D.C. 20201

               Roger Severino. Director
               Office for Civil Rights
               U.S. Department of Health and Human Services
               Hubert H. Humphrey Building
               200 Independence Avenue SW
               Room 515F
               Washington, D.C. 20201

               Seema Verma
               Administrator
               Centers for Medicare and Medicaid Services
               Hubert H. Humphrey Building
               200 Independence Avenue SW
               Washington, D.C. 20201

                                                       /s/ Johanna Dennehy
                                                     Johanna Dennehy
